301 N.Y. 538 (1950)
In the Matter of Playdium, Inc., Respondent,
v.
John F. O'Connell et al., Constituting The State Liquor Authority, Appellants.
Court of Appeals of the State of New York.
Argued April 6, 1950.
Decided May 18, 1950
John Di Leonardo and Alvin McKinley Sylvester for appellants.
Robert C. Poskanzer for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY and FROESSEL, JJ.; DESMOND, DYE and FULD, JJ., concur as to the appeal taken as of right, but otherwise dissent.
Order affirmed, with costs, and order absolute directed in favor of respondent on the stipulation. Appeal taken as of right dismissed. No opinion.